Citation Nr: 0000073	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  97-32 151	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for left wrist 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for service-
connected carpal tunnel syndrome of the right wrist.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and S. F.



ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied a rating in excess of 10 
percent for synovitis and residuals of fracture of the left 
wrist.  In addition, the RO denied service connection for 
carpal tunnel syndrome (CTS) of the left wrist, and a 
temporary total rating under either 38 C.F.R. § 4.29 or 4.30.  
These three issues were appealed to the Board.  

In a December 1995 decision, the Board determined that 
service connection for CTS of the left wrist was warranted 
and remanded the issues of an increased rating for residuals 
of fracture of the left wrist and assignment of a temporary 
total rating.  In a February 1996 rating decision, the RO 
deferred evaluation of synovitis of the left wrist and 
granted service connection for CTS of the left wrist.  The 
service connected synovitis, residual of fracture of left 
wrist, minor with carpal tunnel syndrome was evaluated as 100 
percent disabling from April 1992 (pursuant to 38 C.F.R. 
§ 4.30) and 10 percent from June 1, 1992.  Thus, the matter 
of entitlement to a temporary total rating under either 
38 C.F.R. § 4.29 or 4.30 is no longer before the Board on 
appeal.

In rating decision of November 1996, service connection was 
granted for right CTS, secondary to the service-connected 
left wrist disability.  A noncompensable evaluation was 
assigned from November 1995, pursuant to Diagnostic Code 
5299-5215.  The veteran also appealed that evaluation.  The 
Board notes that the U.S. Court of Veterans Appeals (now the 
U.S. Court of Appeals for Veterans Claims, hereinafter the 
Court), in Fenderson v. West, 12 Vet. App. 119 (1999) held, 
in part, that the RO never issued a statement of the case 
concerning an appeal from the initial assignment of a 
disability evaluation, as the RO had characterized the issue 
in the statement of the case as one of entitlement to an 
increased evaluation.  Fenderson involved a situation in 
which the Board had concluded that the appeal as to that 
issue was not properly before it, on the basis that a 
substantive appeal had not been filed.  This case differs 
from Fenderson in that the appellant did file a timely 
substantive appeal concerning the initial rating to be 
assigned for the disability at issue.  The Board observes 
that the Court, in Fenderson, did not specify a formulation 
of the issue that would be satisfactory, but only 
distinguished the situation of filing a notice of 
disagreement following the grant of service connection and 
the initial assignment of a disability evaluation from that 
of filing a notice of disagreement from the denial of a claim 
for increase.  Moreover, the appellant in this case has 
clearly indicated that what he seeks is the assignment of a 
higher disability evaluation.  Consequently, the Board sees 
no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of a higher disability evaluation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1883).  Therefore, the Board will not 
remand this matter solely for a re-characterization of the 
issue in a new statement of the case.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's left wrist disability has been shown to be 
productive of limitation of motion with pain and weakness, 
and mild incomplete paralysis of the median nerve of the left 
(minor) upper extremity.

3.  The veteran's right carpal tunnel syndrome has been shown 
to be productive of mild incomplete paralysis of the median 
nerve of the right (major) upper extremity.

CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
synovitis of the left wrist, residual of left wrist fracture, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991) 38 
C.F.R. §§ 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5020, 5003, 5215 (1999).

2.  The criteria for a separate 10 percent evaluation, and no 
higher, for carpal tunnel syndrome of the left wrist, 
residual of left wrist fracture, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.14, 4.124a, 
Diagnostic Code 8515 (1999).

3.  The criteria for a 10 percent evaluation, and no higher, 
for carpal tunnel syndrome of the right wrist have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.14, 
4.124a, Diagnostic Code 8515 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims of entitlement to an increased rating for synovitis, 
residual of fracture of the left wrist (minor) with CTS, and 
evaluation of CTS of the right wrist are plausible and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim 
of entitlement to an increased evaluation for a service- 
connected disability generally is a well-grounded claim); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995) (when a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1999) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the service-connected disabilities.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the left and right wrist 
disabilities.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Private medical records demonstrate that the veteran 
underwent left carpal tunnel release in April 1992.  A record 
dated a few days thereafter noted that the numbness and 
tingling had resolved at that time.

A VA neurology examination in October 1992 showed status 
postoperative in left hand for "carpal tunnel syndrome" 
presumably involving the median nerve on the left with 
persistence of a Tinel's sign but with apparent relief of any 
sensory deficit.  There was no evidence of muscular wasting 
in either hand.  In addition, there was evidence of an early 
carpal tunnel deficit on the right with Tinel's sign in the 
wrist and there was an old injury of the left distal ulnar 
nerve in the right hand from a childhood injury.  The 
examiner noted, "[a]t the present, the patient is minimally 
impaired, although occupation involving great use of the 
hands should be watched."

At a personal hearing before a hearing officer at the RO in 
January 1993, the veteran testified that he took 
approximately 10 over-the-counter aspirins a day.  He 
reported that he had limitation of motion.  He wore a brace 
on the left wrist.  He stated that he had periodic pain which 
occurred when he put strain on the wrist, and that the pain 
became severe with weather changes.  He also testified that 
he had swelling in the wrist when using it quite a bit.  The 
veteran's wife testified that the veteran could not do 
certain things anymore because of the left wrist disability.  
The veteran testified that he could no longer lift certain 
objects, he could not do what he used to do, and his left 
hand would not hold onto some things like it used to do.

A medical opinion from the Chief of the VA Arthritis Section, 
dated in October 1995, notes that the medical evidence shows 
the veteran fractured his left wrist in service and complete 
alignment was not achieved.  The result was progression of 
osteoarthritis of the wrist.  Pain was worsened by physical 
activities.  The veteran developed CTS more symptomatic in 
the left wrist than in the right wrist.  Surgical 
decompression was completed in April 1992.  The physician 
noted his professional opinion that the left wrist fracture 
precipitated CTS, CTS was etiologically related to the left 
wrist fracture, and the CTS of the right hand was related to 
the left CTS.

A VA orthopedic examination in March 1996 showed some 
deformity of the left wrist with dorsal angulation of the 
bones.  There was limitation of motion in the left wrist and 
strength was somewhat less than in the right wrist.

A VA neurology examination in March 1996 showed weakness in 
the left hand, with half the strength noted in the right 
hand.  There was no apparent atrophy of the intrinsic muscles 
of the hand.  There was no evidence of sensory deficit.  The 
Tinel's sign was still present.  On the right, there was an 
old ulnar nerve deficit and the Tinel's sign was hard to 
detect.  No other sensory deficit was noted.  Strength was 
excellent without focal fasciculation, tenderness or atrophy.  
The diagnosis was "persistent evidence of bilateral 'carpal 
tunnel' deficits noted before with some remission, perhaps, 
in the right hand."  The examiner noted that the veteran was 
mildly to moderately impaired in his occupation and in 
ordinary activity away from the job, his impairment was 
minor.

At a VA orthopedic examination in September 1996, the veteran 
complained of progressive left wrist pain and weakness since 
1992.  It was noted that the claims file was reviewed and X-
rays revealed degenerative arthritis.  Examination revealed 
no atrophy of the left hand.  He had soft tissue swelling 
over the dorsal aspect of the left wrist and palpable 
tenderness on dorsal and ventral aspects of the wrists.  
There was left radial deviation to 0 degrees and ulnar 
deviation to 15 degrees.  Extension was to 45 degrees and 
flexion was to 30 degrees.  Grip strength in the right hand 
was 5/5 and 5-/5 on the left.  The interosseous muscles were 
5-/5 on the left and 5/5 on the right.  Wrist extensors on 
the left were 4/5 on left and 5/5 on right.  The diagnosis 
was status post comminuted fracture of the left distal radius 
and status post fracture of the left ulnar styloid with 
evidence of marked decreased in range of motion of the left 
wrist.  No evidence of atrophy of the left wrist and hand but 
evidence of weakness associated with the left hand.

A VA neurology examination in September 1996 showed that the 
veteran complained of constant pain in the left wrist, worse 
with motion.  Motor strength was 5/5 in all muscles except 
the left wrist, flexors and extensors and the left finger 
flexors and abductor pollicis.  The veteran had decreased 
grip strength in the left hand as well.  In addition, there 
was decreased range of motion of the left wrist.

At another personal hearing in April 1997, the veteran 
testified that he lifted weights between 50 and 100 pounds on 
the job as a punch press operator and lifting such weight 
aggravated his wrist disabilities.  He wore a web type brace 
on his left wrist and testified that he wore it all the time 
except for at work because it was not flexible.  The veteran 
stated that the left wrist hurt and had a lot less motion 
than before.  It also was swollen continuously after lifting 
heavy objects.  The veteran further reported that he had loss 
of sensation in the left hand and had loss of control and 
cramping in some of the fingers of the left hand.  He 
testified that he had noticed more pain and swelling in the 
right wrist and that all four fingers, but not the thumb, 
were involved.

A VA orthopedic examination in April 1997 showed that the 
veteran was able to make full fists bilaterally and had full 
thumb opposition.  He had 10 degrees of ulnar deviation of 
the DIP joint of the right long finger.  Metacarpophalangeal 
flexion of the left thumb was slightly limited at 60 degrees.  
He was able to close his fingers completely bilaterally into 
the palm.  There was no wasting of the thenar, hypothenar, or 
interosseous musculature in either hand.  Phalen's, reverse 
Phalen's, Finkelstein,  and Tinel's tests were negative in 
both wrists.  Right wrist motion was flexion and extension 
each 60 degrees, ulnar deviation of 25 degrees, and radial 
deviation of 30 degrees.  Left wrist motion was flexion of 35 
degrees, extension of 25 degrees, ulnar deviation of 20 
degrees, and radial deviation of 25 degrees.  There was no 
obvious synovitis of either wrist.  There was evidence of 
crepitus bilaterally at the wrist with flexion and extension.  
He was significantly tender over the posterior aspect of the 
carpal bones in the left wrist.  The relevant diagnoses were 
history of wrist synovitis, not currently active; bilateral 
carpal tunnel syndrome; status post left wrist fracture; and 
history of gout, currently under control.

At a VA neurology examination in April 1997, the veteran 
reported that he had had acute relief of symptoms after 
surgery on the left wrist but current could not lift things 
because of weakness and pain in the wrist.  He also reported 
occasional numbness in all four fingers but not in the thumb.  
In addition, he reported that his right hand had lost 
strength and the fingers were numb without the thumb being 
affected.  Motor testing of the hands showed right hypothenar 
strength of 4+/5 and left hypothenar strength of 4-/5.  Right 
grip strength was 5-/5.  Left wrist extensor was 4/5.  All 
other motor groups tested in the hands and arms were 5/5.  
There was no evidence of atrophy or fasciculation.  On 
sensory testing, the veteran had decreased pin prick on the 
right dorsum below the knuckles to the tips of the second, 
third and fourth fingers.  On the palmar surface, he had 
decreased pin prick from the middle MCP joint to the tip of 
the fingers.  In the left hand, he had decreased pin prick in 
the same distribution, except that it was not present on the 
medical surface of his hand.  The examiner noted that the 
current symptoms in the veteran's hands were most likely 
consistent with osteoarthritis, and that the sensory 
distribution was more consistent with a peripheral neuropathy 
then with the nerve distribution of CTS.  The examiner 
provided an opinion that the etiology of the veteran's 
current symptoms had nothing to do with CTS, but was more 
likely due to a combination of osteoarthritis and peripheral 
neuropathy.

The veteran testified at a personal hearing in February 1998.  
He indicated that he was taking medication for arthritis in 
general, as well as for the right wrist disability.  He 
testified that he had lost no time from work because of his 
right wrist disability but they were assigning him to 
lightweight work.  He reported that the CTS of the right 
wrist had become so bad that he could hardly hold a scale, 
and his fingers and his right hand would go numb.  The 
veteran also testified that he had gout which sometimes 
settled in his wrist.  He stated that his wrists were weak.

I.  Left Wrist Disability

The veteran's left wrist disability was initially rated at 10 
percent under Diagnostic Codes 5020-5003, which is for 
synovitis rated as degenerative arthritis.  Although the 10 
percent rating has continued to the present, the disability 
has been rated under 38 C.F.R. 4.71a, Diagnostic Code 5299-
5215, which is by analogy to limitation of motion of the 
wrist.  See 38 C.F.R. §§ 4.20, 4.27.  Diagnostic Code 5215 
authorizes a 10 percent rating for limitation of motion of 
the wrist (major or minor), if dorsiflexion is less than 15 
degrees or palmar flexion is limited in line with the 
forearm.  This is the maximum rating possible under 
Diagnostic Code 5215.

Pursuant to Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003, which provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Diagnostic Code 5003 further provides that when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Under Hicks v. Brown, 8 Vet. App. 417 (1995), the 
Court noted that Diagnostic Code 5003 and 38 C.F.R. § 4.59 
deem painful a motion of a major joint or group of minor 
joints caused by degenerative arthritis that is established 
by X-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in.  
Therefore, with x-ray evidence of degenerative changes and 
objective demonstration of painful, but not limited, motion 
of the affected joint, a 10 percent rating would be applied 
to the joint under Diagnostic Code 5003.

The symptoms of CTS affect the median nerve.  Under 
Diagnostic Code 8515, incomplete mild paralysis of the median 
nerve in the major or minor upper extremity is considered 10 
percent disabling.  Moderate, incomplete paralysis of the 
median nerve is considered 30 percent disabling in the major 
upper extremity and 20 percent disabling in the minor upper 
extremity.  Severe, incomplete paralysis of the median nerve 
is considered 50 percent disabling in the major upper 
extremity and 40 percent disabling in the minor upper 
extremity.  Complete paralysis of the median nerve is 
considered 70 percent disabling in the major upper extremity 
and 60 percent disabling in the minor upper extremity.

Generally, the evaluation of the same disability under 
various diagnoses is to be avoided.  Disability from injuries 
to the muscles, nerves, and joints of an extremity may 
overlap to a great extent, so that special rules are included 
in the appropriate bodily system for their evaluation.  38 
C.F.R.§ 4.14 (1999).  In Esteban v. Brown, 6 Vet App 259 
(1994), the Court held that distinct and separate 
manifestations arising from the same service-connected 
disability - such as disfigurement, interference with 
mastication, and pain and tenderness of the scar - may be 
assigned separate disability evaluations.

In this case, the veteran has reported left wrist pain and 
weakness.  X-rays show degenerative arthritis.  The VA 
orthopedic examination in April 1997 showed limitation of 
motion of the left wrist with flexion of 35 degrees, 
extension of 25 degrees, ulnar deviation of 20 degrees and 
radial deviation of 25 degrees.  There was no obvious 
synovitis.  There was evidence of crepitus at the wrist with 
flexion and extension.  There was significant tenderness over 
the posterior aspect of the carpal bones in the left wrist.  
In addition, the VA neurology examination in April 1997 
showed muscle weakness in the left wrist and decreased 
sensation in the left hand.  However, there was no evidence 
of atrophy or fasciculation.

The current 10 percent evaluation appears to be based, 
according to the diagnostic code used, on limitation of 
motion.  The medical evidence shows that dorsiflexion is not 
less than 15 degrees and palmar flexion is not limited in 
line with the forearm.  Accordingly, the evidence really does 
not support the current 10 percent rating using Diagnostic 
Code 5215.  However, the veteran does have arthritis in the 
left wrist and some limitation of motion (see 38 C.F.R. 
§ 4.71, Plate I (1999)).  Accordingly, pursuant to Diagnostic 
Code 5003, a 10 percent rating is warranted because the left 
wrist is a major joint (see 38 C.F.R. § 4.45(f)).

In addition, consideration should be given to whether the 
neurological manifestations of the residuals of the fracture 
warrant a separate, compensable disability evaluation.  A 10 
percent evaluation is warranted for mild incomplete paralysis 
of the median nerve of the upper extremity.  A 20 percent 
evaluation requires moderate incomplete paralysis.  38 C.F.R. 
Part 4, Diagnostic Code 8515 (1999).  The term "incomplete 
paralysis" used in reference to evaluation of peripheral 
nerve injuries indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a (1999).

In this case, in addition to the limitation of motion 
compensated by the RO under Diagnostic Code 5215, or by the 
Board under 5020-5003, the examination reports show the 
presence of some very mild weakness of the hand, as well as 
some pain and sensory deficit.  This would support a separate 
10 percent rating under Diagnostic Code 8515, for mild 
incomplete paralysis of the median nerve.  As such findings 
as atrophy or fasciculation have not been demonstrated on 
examination, and as the findings such as weakness are mild, 
the Board concludes that the evidence does not equate to 
moderate incomplete paralysis.  Thus, a separate rating of 10 
percent, and no higher, is warranted for the neurological 
disability.  

The Board also notes that, in evaluating the disability 
ratings of the musculoskeletal system, functional loss must 
be considered.  "The functional loss . . . may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion and a part 
which becomes painful on use must be regarded as seriously 
disabled."  38 C.F.R. § 4.40 (1999).  

If the disability involves a joint, consideration must be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45 (1999).  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (1999).

A rating determination under a diagnostic code which provides 
for a rating solely on the basis of loss of range of motion, 
should be portrayed "in terms of the degree of additional 
range-of-motion loss due to pain on use or during flareups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

The veteran reported -- and there is some objective evidence 
that he has  -- pain, weakness and numbness in the left 
wrist, some of which is neurological in origin, and some of 
which is attributable to the joint injury itself.  The Board 
has considered these symptoms in making a determination as to 
the evaluation warranted for the left wrist disability and 
has found that the veteran is entitled to at least the 
minimum compensable rating for the joint, which is 10 
percent.  However, an increased rating is not warranted by 
the evidence of record.  Although the evidence indicates that 
the veteran can no longer lift as much weight with his left 
hand, the evidence shows no atrophy or wasting of the 
musculature of the left hand.  In addition, while it has 
affected his employment by the fact that he has been given 
lightweight projects, he is still able to do his job as a 
punch press operator.


II.  Right Wrist Disability

In rating decision of November 1996, service connection was 
granted for CTS of the right wrist, secondary to the service-
connected left wrist disability.  A noncompensable evaluation 
was assigned and the veteran has appealed that initial 
rating.

The veteran's right wrist disability is rated under 38 C.F.R. 
4.71a, Diagnostic Code 8515, which provides for a 10 percent 
evaluation for mild incomplete paralysis of the median nerve 
of the upper extremity.  A 20 percent evaluation requires 
moderate incomplete paralysis.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

As noted above, VA regulations provide that the term 
"incomplete paralysis" used in reference to evaluation of 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a (1999).

The April 1997 VA neurology examination shows that the 
veteran had some weakness in the right hand with right 
hypothenar strength of 4+/5 and right grip of 5-/5, and 
decreased sensation to pin prick on the right dorsum below 
the knuckles to the tips of the second, third, and fourth 
fingers, and on the palmar surface from the middle MCP joint 
to the tip of the fingers.  Pursuant to section 4.124a, where 
there is sensory involvement, the rating should be for the 
mild or moderate degree.  The evidence shows minimal weakness 
and sensory deficits and the Board finds that the right wrist 
disability picture more nearly approximates the criteria 
required for mild rather than moderate incomplete paralysis 
of the median nerve.  Accordingly, a 10 percent rating and no 
greater is warranted for the service-connected right wrist 
disability.

The Board has considered all other applicable diagnostic 
codes and finds that a rating in excess of 10 percent for the 
right wrist disability is not warranted.  Although some 
limitation of motion of the right wrist was shown at the 
April 1997 VA orthopedic examination, it was not to a 
compensable degree under Diagnostic Code 5215.  In addition, 
although the examiner at the April 1997 VA neurology 
examination noted that the current symptoms in both hands was 
most likely consistent with osteoarthritis, a rating in 
excess of 10 percent is not warranted under Diagnostic Code 
5003. 

As with the left wrist disability, the Board has considered 
the veteran's complaints of pain in the right wrist.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995).  However, 
as the medical evidence shows no atrophy or wasting of the 
musculature in the right hand and no pain on range of motion 
testing was noted at the numerous VA examinations, the Board 
finds no basis for a rating in excess of 10 percent for the 
veteran's right wrist disability under 38 C.F.R. §§ 4.40, 
4.45.

Additionally, as noted above, this claim concerns 
disagreement with the initial rating assigned to the service-
connected right wrist disability.  The Board observes that in 
a claim involving disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found, referred to as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In reaching the 
determination, the Board has considered whether "staged" 
ratings should be assigned.  We conclude that the condition 
addressed has not significantly changed and "staged" 
ratings are not appropriate in this case.



ORDER

Entitlement to a rating in excess of 10 percent for 
synovitis, residual of fracture of the left wrist, is denied.

Entitlement to a separate rating of 10 percent, and no 
higher, for carpal tunnel syndrome of the left wrist is 
granted, subject to the provisions governing the payment of 
monetary benefits.

Entitlement to a 10 percent disability rating for right 
carpal tunnel syndrome is granted, subject to the provisions 
governing the payment of monetary benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

